Action of assumpsit for labor performed by the plaintiff on the defendant’s farm. The jury returned a verdict for the plaintiff for $3730.73, and the case is before the court on the defendant’s general motion for new trial.
*485The parties are in substantial agreement that the plaintiff formerly owned and occupied a farm in Township 2, Range 6, Penobscot County, which he sold to Mr. Spellman, Sr., first conveying an undivided half in 1909, and after running the place two years in partnership with the defendants, conveying the remaining half in December, 1910. At the time of the last conveyance J. F. Spellman & Sons hired the plaintiff, who was father-in-law of one of the sons, to manage the farm for $50 per month, and certain perquisites, to begin January 1, 1911, he to continue to reside there as he had for many years. This trade was for no specified time. At the time this arrangement was entered into the place was being operated as a large dairy farm, with 50 or 60 cows, about 50 hogs and 18 or 20 head of young stock. Soon afterwards the Spellmans concluded to ship the cows to Bangor, which was done in January, 1911.
As claimed by the defendant, after the hay and grain had been cut, the stock remaining on the farm being out to pasture and there being no further use for his services, “the plaintiff was informed that the defendants would not need his services after the first of September, but as it was his old home, that he could continue to reside there as long as he wished. They gave him a horse and two cows for his own use, allowed him all the land he wanted for a garden or other crops, also his fire-wood, and pasture and hay for his horse and cows. After that the Spellmans operated the farm from Bangor, simply cutting and pressing the hay, with the exception of one year when they had a crop of grain. They sent their own crew and teams from Bangor to harvest the crops, with a man to take charge.”
The defendant contended “that the plaintiff did no work during the six years for the defendants in connection with general farming operations.”
The plaintiff denied having notice that his contract would terminate September first 1911.
The issue presented was substantially this; “was the agreement between the parties terminated by notice as claimed by the defendant on August 1st 1911?”
The issue was sharply contested, the testimony very conflicting. We have examined the record with care, and have had the benefit of carefully prepared briefs of counsel, and we are persuaded that the evidence for the plaintiff is sufficient to sustain the verdict.
Pierce & Madigan, for plaintiff. Morse & Cook, for defendants.
The credibility of witnesses was for the jury and they believed the plaintiff’s witnesses. Motion overruled.